DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cutout at the hinge must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites “at least one” board has a cutout, but the figures show only one board with a cutout. 
Regarding claims 2-6, 10, 12, and 16, the recitation “at the hinge” renders the claim indefinite because it is not exactly clear what “at the hinge means, especially because the drawings fail to show any cutout that one would deem “at the hinge”. How is “at the hinge” being defined. Do the boards being folded at the hinge and forming a 90-degree angle fit the limitation? Or does it mean the edges meet to have an internal angle of 90 degrees, the vertex being the hinge where at edges meet?
Regarding claims 4-6, 10, 12, and 16, the claims recite “angle” multiple times but it is not clear if this angle is the same angle or if the claim is reciting different angles. Referring to an angle between the boards, and an angle formed by adjacent edges of those boards, can be interpreted as the same angle since both are angles between the boards.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, 9, 10, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2021/0115683 A1 to DeSanto.

Regarding claim 1, DeSanto discloses a hawk comprising: a first board (112) having an upper surface (surface not shown in Fig.4) and an opposing lower surface (surface of 112 facing viewer in Fig.4) and an edge (right edge of 112, Fig.4), a handle (118) attached to the lower surface of the first board, a hinge (142) attached to the edge of the first board, and a second board (116) having an upper surface (surface not in view, Fig.4) and attached to the hinge (142), where an angle between the first board and the second board can be set as desired by selectively rotating the hinge between the first board and the second board (angle set by wing nut).  
Regarding claim 4, wherein the first board and the second board have adjacent edges that form a substantially ninety-degree angle between them at the hinge (angle can be arranged at 90 degrees by wingnut, Fig.4).  
Regarding claim 5, wherein the first board and the second board have adjacent edges that form a substantially sixty-degree angle between them at the hinge (angle can be arranged at 60 degrees by wingnut, Fig.4).  
Regarding claim 7, wherein the handle includes a bore (hole in the handle, Fig.4; capable of receiving a fastener of a pole) for receiving a pole.  
Regarding claim 9, wherein the first and second boards are formed of at least one of metal and plastic (Paragraph [0022]).  
Regarding claim 10, DeSanto discloses a hawk comprising: a first board (112) having an upper surface (surface out of view, Fig.4) and an opposing lower surface (surface facing viewer, Fig.4) and an edge (right edge of 112, Fig.4), a handle (118) attached to the lower surface of the first board, a hinge (142) attached to the edge of the first board, a second board (116) having an upper surface (surface out of view, Fig.4) and attached to the hinge (142), and the first board and the second board having first adjacent edges that form a substantially ninety-degree angle (angle set to 90 degrees by wingnut) between them at the hinge, where an angle between the first board and the second board can be set as desired by selectively rotating the hinge between the first board and the second board (using wingnut).  
Regarding claim 13, wherein the handle includes a bore (hole in 118 is capable of receiving a pole) for receiving a pole.  
Regarding claim 15, wherein the first and second boards are formed of at least one of metal and plastic (Paragraph [0022]).  

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,725,982 B2 to Hoch.

Regarding claim 1, Hoch discloses a hawk comprising: a first board (19) having an upper surface (surface away from page, Fig.1) and an opposing lower surface (surface in view, Fig.1) and an edge (right edge of 19), a handle (13) attached to the lower surface of the first board, a hinge (25) attached to the edge of the first board, and a second board (22) having an upper surface (surface facing away) and attached to the hinge (25), where an angle between the first board and the second board can be set as desired by selectively rotating the hinge between the first board and the second board (adjusted via wingnut 40).  
Regarding claim 9, wherein the first and second boards are formed of metal (Column 2, lines 45-48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 3, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0115683 A1 to DeSanto in view of US 9,051,744 B1 to Murray et al.

Regarding claims 2, 3, and 11, DeSanto does not disclose wherein at least one of the first board and the second board includes a substantially ninety-degree cutout.
Murray et al. disclose providing cutouts (Fig. 2 and 5)  along the edges of the boards of the hawk.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided cutouts to the boards of the hawk of DeSanto as taught by Murray et al. so to enable the hawk to be used to texture the slurry which the user applies.

Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0115683 A1 to DeSanto in view of JP H11324302 A to Katsutoshi.

Regarding claims 8 and 14, DeSanto does not disclose wherein the upper surfaces of the first and second boards include a texture.  
Katsutoshi discloses providing the surface of the hawk with a texture (22, Fig. 1, 4, 6, 7, 9, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the surface of the hawk of DeSanto with a texture as taught by Katsutoshi so to provide a means to better hold the material applied to the hawk thereby preventing the material from sliding off of the hawk.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,725,982 B2 to Hoch in view of US 9,051,744 B1 to Murray et al.

Regarding claims 2 and 3, Hoch does not disclose wherein at least one of the first board and the second board includes a substantially ninety-degree cutout.
Murray et al. disclose providing cutouts (Fig. 2 and 5)  along the edges of the boards of the hawk.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided cutouts to the boards of the hawk of Hoch as taught by Murray et al. so to enable the hawk to be used to texture the slurry which the user applies.
Claim(s) 4-6, 10, 12, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,725,982 B2 to Hoch in view of GB 2465185 A to Denman.

Regarding claims 4-6, 10, 12, and 16, Hoch discloses a hawk comprising: a first board (19) having an upper surface (surface not in view, Fig.1) and an opposing lower surface (surface in Fig.1) and an edge (right edge of 19), a handle (13) attached to the lower surface of the first board, a hinge (25) attached to the edge of the first board, a second board (22) having an upper surface (surface out of view) and attached to the hinge (25), and the first board and the second board having first adjacent edges that form an angle between them at the hinge, (17 and 21) and opposing Page 12 of 1475624.USsecond adjacent edges (18 and 24) that form an angle between them at the hinge, where an angle between the first board and the second board can be set as desired by selectively rotating the hinge between the first board and the second board (adjusted by wingnut 40).  
Hoch discloses angles between adjacent edges of the boards of the hawk, but do not specifically disclose 60 and 90 degree angles.
Denman discloses providing different angles (right and left angles of Fig.1) to the edges of the boards of the hawk.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the hawk with the desired angles for the specific use of the hawk. Different angles have optimal functions and therefore altering the angle of the boards of the trowel will serve the desired function of the trowel.
Regarding claims 15 and 20, wherein the first and second boards are formed of metal (Column 2, lines 45-48).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,725,982 B2 to Hoch in view of US 11,021,882 B2 to Martz.

Regarding claim 7, Hoch discloses a handle but does not disclose wherein the handle includes a bore for receiving a pole.  
Martz discloses providing a bore (164) in the end of the handle (158) to receive a pole (160). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided a bore in the handle of Hoch as taught by Martz so to enable the user to insert an extension pole for use in situations where extra reach is needed.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,725,982 B2 to Hoch in view of JP H11324302 A to Katsutoshi.

Regarding claim 8, Hoch does not disclose wherein the upper surfaces of the first and second boards include a texture.  
Katsutoshi discloses providing the surface of the hawk with a texture (22, Fig. 1, 4, 6, 7, 9, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the surface of the hawk of Hoch with a texture as taught by Katsutoshi so to provide a means to better hold the material applied to the hawk thereby preventing the material from sliding off of the hawk.

Claim(s) 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,725,982 B2 to Hoch in view of GB 2465185 A to Denman in view of US 9,051,744 B1 to Murray et al.

Regarding claims 11 and 17, Hoch does not disclose wherein at least one of the first board and the second board includes a substantially ninety-degree cutout.
Murray et al. disclose providing cutouts (Fig. 2 and 5)  along the edges of the boards of the hawk.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided cutouts to the boards of the hawk of Hoch as taught by Murray et al. so to enable the hawk to be used to texture the slurry which the user applies.




Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,725,982 B2 to Hoch in view of GB 2465185 A to Denman in view of US 11,021,882 B2 to Martz.

Regarding claims 13 and 18, Hoch discloses a handle but does not disclose wherein the handle includes a bore for receiving a pole.  
Martz discloses providing a bore (164) in the end of the handle (158) to receive a pole (160). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided a bore in the handle of Hoch as taught by Martz so to enable the user to insert an extension pole for use in situations where extra reach is needed.


Claim(s) 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,725,982 B2 to Hoch in view of GB 2465185 A to Denman in view of JP H11324302 A to Katsutoshi.

Regarding claims 14 and 19, Hoch does not disclose wherein the upper surfaces of the first and second boards include a texture.  
Katsutoshi discloses providing the surface of the hawk with a texture (22, Fig. 1, 4, 6, 7, 9, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the surface of the hawk of Hoch with a texture as taught by Katsutoshi so to provide a means to better hold the material applied to the hawk thereby preventing the material from sliding off of the hawk.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635